Exhibit 10.15

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
March 31, 2019, is entered into by and between LiveXLive Media, Inc., a Delaware
corporation (the “Company”), and Michael Zemetra (the “Executive”). The Company
and the Executive shall collectively be referred to herein as the “Parties”.
Capitalized terms used in this Amendment but not defined herein have the
meanings ascribed to them in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of April 13, 2018 (the “Employment Agreement”);

 

WHEREAS, in connection with a contemplated material event to be consummated by
the Company, the Company is now requiring its senior executives and certain
shareholders to extend the lock-up period previously agreed to by such persons,
and accordingly, the Parties now desire to amend the Employment Agreement as set
forth herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1. Amendments to the Employment Agreement.

 

(a) The following defined term in Section 5.3 of the Employment Agreement is
hereby amended by inserting the bold, underlined text and deleting the
strickenthrough text as follows:

 

““Lock-up Period” means (i) with respect to the First RSUs Tranche, the period
ending on December 1June 30, 2019, and (ii) with respect to the Second RSUs
Tranche, the period ending on the earlier of: (x) one year after the Subsequent
Vesting Date applicable to the Second RSUs Tranche, or (y) the second
anniversary of the Effective Date. During the Lock-up Period, the Executive
agrees to abide by the terms set forth in Exhibit C hereto.”

 

(b) Except for the amendments expressly set forth in this Section 1, the text of
the Employment Agreement shall remain unchanged and in full force and effect.

 

Section 2. Miscellaneous. The provisions of Sections 8.8 and 9 of the Employment
Agreement are incorporated herein by reference.

 

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 

  COMPANY:       LiveXLive Media, Inc.       By: /s/ Robert S. Ellin   Name: 
Robert S. Ellin   Title: CEO and Chairman         EXECUTIVE:       Michael
Zemetra       /s/ Michael Zemetra   (signature)

 

 



 

